      Case 1:20-mj-00150-PJG ECF No. 11 filed 04/30/20 PageID.25 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

         Plaintiff,
                                                             Hon. Phillip J. Green
 v.
                                                             Case No. 1:20-mj-00150
 GREGORY ROGERS,

       Defendant.
 ________________________________/

                             ORDER OF DETENTION

        This matter is before the Court on the government’s motion for pretrial

detention. Defendant has been charged by way of Criminal Complaint. The

Complaint charges him with possession with intent to distribute marijuana in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(D); possession of a firearm in

furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A); and

with felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).

        The government sought defendant’s detention on the basis the he is a danger

to the community, 18 U.S.C. § 1342(f)(1), and that he poses a serious risk of non-

appearance, 18 U.S.C. § 3142(f)(2)(A). The Court conducted a hearing on April 30,

2020, at which defendant was represented by counsel. The Court having made a

finding of probable cause that defendant committed the crime of possession of a

firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C.

§ 924(c)(1)(A), there arises a rebuttable presumption that no condition or combination
    Case 1:20-mj-00150-PJG ECF No. 11 filed 04/30/20 PageID.26 Page 2 of 2



of conditions will ensure defendant’s appearance and the safety of the community.

See 18 U.S.C. § 3142(e)(3)(B).

      Having considered the evidence presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that defendant has sustained his burden of

rebutting the presumption regarding risk of flight but that he has failed to rebut the

presumption regarding danger to the community. Moreover, the Court finds that the

government has met its burden of proving by clear and convincing evidence that

defendant poses a danger to the community. The Court also finds, as explained on

the record, that there is no condition or combination of conditions that will ensure the

safety of the community Accordingly,

      IT IS ORDERED that defendant is committed to the custody of the Attorney

General pending trial.

      DONE AND ORDERED on April 30, 2020.


Date April 30, 2020                                   /s/ Phillip J. Green
                                                      PHILLIP J. GREEN
                                                      United States Magistrate Judge




                                           2
